Citation Nr: 0211879	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  98-19 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for a left knee disability.  

[The issue of entitlement an initial rating greater than 
30 percent for status post left maxillary sinus surgery with 
headaches and left antrum sinusitis, by x-ray, will be the 
subject of a later Board of Veterans' Appeals (Board) 
decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from May 1995 to May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

The appeal was Remanded by the Board in April 2000 for 
additional development of the record.  That development 
having been completed, the case is now before the Board for 
final appellate consideration.  

The Board is undertaking additional development on the issue 
of an initial rating greater than 30 percent for status post 
left maxillary sinus surgery with headaches and left antrum 
sinusitis, by x-ray, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing that issue.



FINDING OF FACT

The veteran does not currently have a chronic left knee 
disability, other than a scar.  



CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
May 1998 rating decision, November 1998 statement of the 
case, and May 2001 supplemental statement of the case, the 
veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  Moreover, in a 
letter dated in May 2000, the RO specifically informed the 
veteran what additional evidence he needed to submit and what 
evidence VA would obtain for him.  No response was received 
from him.  Accordingly, the appellant has been properly 
apprised of the notice provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations, as well as 
a medical opinion.  The record does not reflect the existence 
of any additional pertinent evidence, nor has the veteran 
pointed to any.  Therefore, the Board finds that VA's duty to 
assist the veteran has been satisfied.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
him appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

The Board notes that service connection has already been 
established for a left knee scar, as a residual of an injury 
in service.  The veteran has not disagreed with the 
10 percent rating assigned for that disability, but rather 
has claimed that he has additional knee disability due to the 
in-service injury.  

The service medical records reflect the veteran's complaints 
of residual left knee pain and swelling after running and 
prolonged activities following a motor vehicle accident in 
November 1996.  The records show that there was full range of 
motion and no tenderness.  The report of the veteran's 
separation examination shows only the presence of the noted 
scar.  No clinical findings reflective of other left knee 
disability were reported.  

On VA compensation examination in April 1998, it was noted 
that the veteran had achy-type pain in his left knee that 
would come and go and that was usually aggravated by running 
more than a mile or walking longer than 30 minutes.  The pain 
was helped by rest and Naprosyn.  The veteran also reported 
that the knee would swell up on him and would "flare up at 
least a week."  On examination, the examiner noted that 
there was full range of motion of the knee, as well as 
crepitus.  The veteran denied any pain in the knee.  X-rays 
of the knee were reportedly within normal limits.  The 
examiner commented that there was insufficient clinical 
evidence to warrant a diagnosis of an acute or chronic left 
knee disorder or residuals thereof.  

The Board notes that, although in May 2000 the RO requested 
the veteran to furnish the names and addresses of all health 
care providers who had treated him for a left knee 
disability, no response was received from him.  

Another VA compensation examination was conducted in 
September 2000.  The veteran complained of medial and lateral 
left knee pain, aggravated by prolonged walking or standing, 
but without relation to weather.  He denied any difficulty 
walking on uneven surfaces or giving way of the knee.  The 
veteran stated that he was actively involved in a men's 
soccer league.  He indicated that, when the pain got really 
bad, Advil would not help.  After a detailed orthopedic and 
neurological examination of the veteran's left leg, the 
examiner noted no pertinent abnormal clinical findings, 
except mild tenderness to moderate palpation.  On questioning 
during the examination, the veteran denied any swelling of 
his left knee, even with prolonged physical activities.  
Initially, the examiner commented that there was the 
possibility of some traumatic arthritis.  That assessment, 
however, was made before he obtained x-rays of the knee, 
which were reported to be negative.  In an addendum, 
submitted in April 2001, the examiner stated unequivocally 
that, "There is no evidence of chronic disability....It is 
unlikely that any residual disability resulted from the 
[veteran's] in service injury."  (Emphasis in original.)  

While the Board is cognizant of the veteran's in-service left 
knee injury, the evidence must demonstrate a chronic 
disability for service connection to be established.  The 
complaint of pain, by itself, is not enough to meet that 
requirement.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  As noted by two recent VA examiners, the veteran 
does not currently have a chronic left knee disability (other 
than the service-connected scar), despite his complaint of 
pain and a finding of crepitus.  In the absence of a current 
disability, service connection for a left knee disability is 
not established and the veteran's appeal must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for a left knee disability is denied.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

